Citation Nr: 0730535	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  99-23 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
Paget's syndrome.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant & her husband




ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which denied the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
Paget's syndrome as a result of being prescribed Dilantin to 
treat a non-service-connected seizure disorder ("1151 
claim").  The veteran disagreed with this decision in 
December 1999.  In January 2001, the Board remanded the 
veteran's 1151 claim to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238, 240-241 (1999).

In a March 2001 rating decision, the RO granted the veteran's 
claim of entitlement to special monthly pension based on the 
need for aid and attendance effective January 21, 2001, and 
proposed to find the veteran incompetent for VA purposes.  
This decision was issued to the veteran and his service 
representative in April 2001.

In an April 2001 rating decision, the RO determined that the 
veteran was not competent to handle the disbursement of VA 
funds.  Later in April 2001, the veteran perfected a timely 
appeal on his 1151 claim and requested a Travel Board 
hearing.

The veteran's wife was appointed as his payee in May 2001.

In May 2006, the Board denied the veteran's claim for service 
connection for residuals of a head injury, to include a 
seizure disorder, and remanded the veteran's 1151 claim for 
the scheduling of a Travel Board hearing.  This hearing was 
held before the undersigned Acting Veterans Law Judge at the 
RO in December 2006.

Unfortunately, for reasons that will be explained below, this 
case must be remanded again for additional development.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the veteran and his service representative 
with notice of the VCAA's requirements in March 2006.  
However, the notice was post-decisional (i.e., after the 
November 1999 rating decision that is the subject of this 
appeal).  Where such an error occurred, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
-- F.3d --, 2007 WL 142720, *5, *7, *9, *10 (Fed. Cir.) 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Veterans Court (United States Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

Unfortunately, after reviewing the veteran's claims file, the 
Board concludes that, in this case, errors in the timing or 
content of VCAA notice provided to the veteran were 
prejudicial to the claimant and the claim must be remanded 
for readjudication.  First, there was no pre-adjudication 
VCAA notice in this case because the appellant's claim has 
been pending since before the VCAA was enacted.  Second, 
after appropriate VCAA notice was provided in March 2006 
concerning the appellant's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for Paget's syndrome, 
this claim was not readjudicated.  Therefore, this claim must 
be remanded for the issuance of a Supplemental Statement of 
the Case.  See Sanders, supra.

Accordingly, the case is REMANDED for the following action:

Review the claims file and ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
court decisions, as well as 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), and any 
other applicable legal precedent.  
Specifically, issue a Supplemental 
Statement of the Case (SSOC) on the 
appellant's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
Paget's syndrome.  The SSOC should include 
all applicable VCAA notice and notice of 
the requirements found in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



